DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
December 19, 1997
Dear State Officials:
The passage of Title XXI of the Social Security Act, the State Children's Health Insurance Program
(CHIP), the single largest expansion of Health insurance coverage for children since the enactment of
Medicaid, represents an historic opportunity. States, together with the Federal Government, are using
this opportunity to increase the number of children with health insurance coverage and to improve
children's access to quality health care services.
The Department of Health and Human Services (HHS) is planning a set of regional conferences in
January and February to bring together State and Federal Government officials, State legislators, as
well as interested community leaders, as a first step in providing technical assistance to States in the
development and implementation of their CHIP plans. An interdepartmental HHS steering committee
is working collaboratively to bring resources to States, as well as to make it easier for States to learn
from each other. The Health Care Financing Administration (HCFA) and the Health Resources and
Services Administration (HRSA) are leading the multi-agency effort to implement CHIP and to
address interest among the States in effective outreach strategies and comprehensive systems of care
for children.
The regional conferences will address technical information and assistance needed to implement
CHIP, such as outreach, administrative simplification and streamlined eligibility, tools to promote and
measure quality, coordination with other children's health programs, and "crowd-out" of private
insurance coverage. National experts and experts from the States will be invited to supplement
Federal experiences and perspectives. The Department will also work with States to identify program
performance indicators and quality of care measures. Research and evaluation related to all of these
activities can be used by States to improve their child health programs. The Department can also
make technical assistance available, upon request, through State, national and regional meetings and a
continually updated website (www.hcfa.gov).
The Department encourages collaboration among State public health, Medicaid, and other relevant
agencies to reach and serve uninsured children across the nation. CHIP's passage fundamentally
underscores the importance of well-coordinated outreach programs as a supplement to insurance
coverage. We know that insurance programs constitute an important first step in the improvement of
children's health, and that some children and their families may experience significant barriers to high
quality systems of quality care, even with the opportunities presented by insurance coverage.
The Department is working hard to assist States as they take advantage of this unprecedented
opportunity to improve the health of the nation's children. We want to do all that we can to support
implementation of CHIP among States. You should have already received a draft template, four sets
of questions and answers regarding implementation, and several letters providing implementation
guidance. All of these documents are available on the Internet.
Enclosed for your information is the listing of the dates for the various regional conferences. Please
be advised that due to space constraints, these conferences are by invitation only. You should
anticipate being contacted by your regional office with additional information on the conference in
your area. The list of the conference dates will be made available on the Internet as well.

We look forward to working with you and hope you will feel free to call upon us for assistance and
resources. The regional offices are also prepared to assist with your requests for technical assistance.
In addition, please feel free to contact Rick Fenton, Deputy Director of the Family and Children's
Health Programs Group at HCFA, or Gerard Fergerson, Ph.D., HHS Senior Staff Fellow, with further
questions or additional ideas for technical assistance. Rick can be reached at (410) 786-5920 and
Gerard can be reached at (301) 443-1134. We look forward to hearing from you.
Sincerely,
Claude Earl Fox, M.D., M.P.H Acting Administrator Health Resources and Service Administration
Nancy-Ann Min DeParle Administrator Health Care Financing Administration
Enclosure
cc: HHS Regional Directors HCFA Regional Offices PHS Regional Offices Ms. Lee Partridge,
American Public Welfare Association Ms. Jennifer Baxendell, National Governors' Association Ms.
Joy Wilson, National Conference of State Legislatures Ms. Cheryl Beversdorf, Association of State
and Territorial Health Officials Ms. Mary Beth Senkewicz, National Association of Insurance
Commissioners

ENCLOSURE
Confirmed Dates for Regional CHIP Conferences
The following are the final dates for the regional child health conferences. Please note that attendance
at these conferences is by invitation only. Please contact the appropriate Regional Offices for
additional information about the conference, (i.e. agenda, speakers, accomodations).
Region Location Date Region VII & V Kansas City, MO (joint with Chicago) January 9, 1998
Region VI Dallas, TX January 12 - 13 Region I Boston, MA January 13 - 14 Region II New York,
NY January 22 Region X Seattle, WA January 29 Region IV Atlanta, GA February 2 Region IX San
Francisco, CA February 4 Region VIII Denver, CO February 5 - 6 Region III Baltimore, MD
February 23

